Case 2:14-bk-13872-VZ          Doc 77 Filed 12/13/18 Entered 12/13/18 11:24:23             Desc
                                Main Document     Page 1 of 4

   1   Kristin A. Zilberstein, Esq. (SBN: 200041)
       Adam P. Thursby, Esq. (SBN 318465)
   2   LAW OFFICES OF MICHELLE GHIDOTTI
       1920 Old Tustin Ave.
   3
       Santa Ana, CA 92705
   4   Ph: (949) 427-2010 ext. 1010
       Fax: (949) 427-2732
   5   kzilberstein@ghidottilaw.com
   6   Attorney for Secured Creditor
       US Bank Trust National Association as trustee of the Tiki Series III Trust
   7

   8                               UNITED STATES BANKRUPTCY COURT

   9             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

  10

  11

  12   In Re:                         )                       CASE NO.: 2:14-bk-13872-VZ
  13                                  )
       BRUCE RENARD GREEN and YOLANDA )                       CHAPTER 13
  14   RENEE GREEN,                   )
                                      )                       AMENDED NOTICE OF MOTION
  15       Debtors.                   )                       FOR RELIEF FROM THE
                                      )                       AUTOMATIC STAY
  16
                                      )
  17                                  )                       Date: 1/8/2019
                                      )                       Time: 9:30 am
  18                                  )                       Courtroom: 1368
                                      )                       Location: 255 E. Temple Street, Los
  19                                  )                       Angeles, CA 90012
                                      )
  20
                                      )                       Judge: Vincent P. Zurzolo
  21                                  )
                                      )
  22                                  )
                                      )
  23                                  )
                                      )
  24

  25            PLEASE TAKE NOTICE THAT US Bank Trust National Association as trustee of
  26   the Tiki Series III Trust filed a Notice of Motion and Motion for Relief from the Automatic
  27   Stay on December 5, 2018, docket number 74 in the above referenced matter. The Notice
  28   listed that time as 9:30. This Notice is being amended to clarifiy the time to 9:30 a.m. for the


       Amended Notice of Motion and Hearing

                                                     Page 1
Case 2:14-bk-13872-VZ          Doc 77 Filed 12/13/18 Entered 12/13/18 11:24:23          Desc
                                Main Document     Page 2 of 4

   1   hearing which will be held in courtromm 1368 of the Roybal Federal Building located at 255 E.

   2   Temple Street, Los Angeles, CA 90012.

   3

   4   Dated: December 13, 2018               Respectfully Submitted,
   5
                                              THE LAW OFFICES OF MICHELLE GHIDOTTI
   6
                                              /s/ Kristin A. Zilberstein
   7                                          Kristin A. Zilberstein, Esq.
                                              Counsel for US Bank Trust National Association as
   8                                          trustee of the Tiki Series III Trust
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28


       Amended Notice of Motion and Hearing

                                                     Page 2
       Case 2:14-bk-13872-VZ         Doc 77 Filed 12/13/18 Entered 12/13/18 11:24:23                 Desc
                                      Main Document     Page 3 of 4

                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is:
1920 Old Tustin Avenue, Santa Ana, CA 92705
A true and correct copy of the foregoing document entitled (specify): AMENDED NOTICE OF MOTION
FOR RELIEF FROM THE AUTOMATIC STAY will be served or was served (a) on the judge in chambers
in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On (date) December 13, 2018, I checked the CM/ECF docket for this bankruptcy
case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
to receive NEF transmission at the email addresses stated below:

   Jenelle C Arnold ecfcacb@aldridgepite.com, jarnold@ecf.courtdrive.com
   Barry E Borowitz ecf@blclaw.com, notices@blclaw.com;borowitzclark1@gmail.com
   Heather J Canning ecf@blclaw.com, notices@blclaw.com;borowitzclark8@gmail.com
   Nancy K Curry (TR) TrusteeECFMail@gmail.com
   Michelle R Ghidotti ECFNotifications@ghidottilaw.com
                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On December 13, 2018, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor: Bruce Renard Green, 650 Elsmere Drive, Carson, CA 90746
Joint Debtor: Yolanda Renee Green, 650 Elsmere Drive, Carson, CA 90746

Courtesy Copy: US Bankruptcy Court, Attn: Hon. Vincent P Zurzolo, 255 E. Temple Street, Suite 1360, Los
Angeles, CA 90012
                                                        Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
(date) _______________, I served the following persons and/or entities by personal delivery, overnight mail
service, or (for those who consented in writing to such service method), by facsimile transmission and/or email
as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.




                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 December 13, 2018       Steven P. Swartzell                            /s/ Steven P.Swartzell
 Date                   Printed Name                                    Signature
       Case 2:14-bk-13872-VZ     Doc 77 Filed 12/13/18 Entered 12/13/18 11:24:23       Desc
                                  Main Document     Page 4 of 4




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   Jamie D Hanawalt ecfcacb@aldridgepite.com, jhanawalt@ecf.inforuptcy.com
   Katelyn R Knapp kknapp@mclaw.org
   Christina J O christinao@mclaw.org, CACD_ECF@mclaw.org
   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   Michael D Vanlochem janguiano@vandc.net
   Kathy Watson BKNotices@snservicing.com, BKNotices@snservicing.com
   Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
   Robert P Zahradka ecfcacb@aldridgepite.com, RPZ@tblaw.com
   Kristin A Zilberstein ecfnotifications@ghidottilaw.com
